PER CURIAM.
The state appeals an order dismissing the information against the defendants. We reverse. The state does not have an obligation to produce witnesses for deposition. State v. Valdes, 443 So.2d 302 (Fla. 3d DCA 1983); State v. Roig, 305 So.2d 836 (Fla. 3d DCA 1974). Once the state revealed the name and address of the informant, it fulfilled its obligation. Consequently, there was no discovery violation and the imposition of a sanction against the state, in this case dismissal of the information, was erroneous. Valdes.
Reversed and remanded.